COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
OSCAR ZUBIA,                                                   )
                                                                              )              
No.  08-04-00356-CR
Appellant,                          )
                                                                              )                    Appeal from the
v.                                                                           )
                                                                              )               
384th District Court
THE STATE OF TEXAS,                                     )
                                                                              )           
of El Paso County, Texas
Appellee.                           )
                                                                              )              
(TC# 20020D05095)
                                                                              )
 
 
MEMORANDUM  OPINION
 




On November 30,
2004, the trial court denied Oscar Zubia=s
application for writ of habeas corpus. 
In a letter dated December 10, 2004, we questioned our jurisdiction over
the appeal, and provided Appellant ten days to show any grounds for continuing
the appeal.  Appellant has failed to
submit a response showing grounds for continuing the appeal.  There is no right of appeal if a trial court
refuses to issue a writ of habeas corpus without addressing the merits of the
application.  Ex parte Gonzales,
12 S.W.3d 913, 914 (Tex.App.--Austin 2000, pet ref=d);
cf. Ex parte Hargett, 819 S.W.2d 866, 869 (Tex.Crim.App. 1991),
holding that if a trial court reaches merits of habeas corpus application, its
ruling is appealable even if the trial court refused to issue writ.  An examination of the record in this appeal
reveals that the trial court denied the writ without hearing evidence or
argument regarding Appellant=s
claims, and without expressing an opinion on the merits of those claims.  Since the court did not consider and resolve
the merits of Appellant=s
habeas corpus application, we hold that we have no jurisdiction over this
appeal.  Accordingly, we dismiss the
appeal for lack of jurisdiction.
 
 
 
                                                                                  

January
13, 2005                                              
DAVID WELLINGTON
CHEW, Justice
 
Before Barajas, C.J., McClure, and Chew, JJ.
 
(Do Not Publish)